DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103a as being obvious over Sobel et al. (6,209,962) in view of Wilcox (4,027,888) and Larger (6,334,227).  With respect to claim 2, Sobel discloses a frameless furniture assembly (100) adapted to be converted between an unfilled configuration and a filled configuration comprising: an outer liner (118) having an inner surface (unlabeled) and an outer surface (unlabeled); a plurality of pieces of fill material (30), wherein the plurality of pieces of fill material are retained within the outer liner; wherein the frame less furniture assembly comprises a seat member (108), a back support member (unlabeled, through which seems (170) and (188) extend), a floor engaging base member (192), a left side (unlabeled, see Figure 5), a right side (unlabeled, opposite the left side); a back side (114) and a front side (unlabeled, opposite the back side); a plurality of configuration support members (120)(128)(140)(160) maintain the frameless furniture assembly in an predetermined configuration that resembles a framed furniture assembly; wherein at least a portion of the base member (192) is generally air permeable (column 5, lines 50-51);  wherein the frameless furniture assembly comprises a chair adapted to support a human in a seated position and where-in the floor engaging base member (192) of the outer liner (118) is substantially air permeable (column 5, lines 50-51).  Sobel discloses all claimed elements with the exception of a floor engaging base member comprising a zipper and at least one configuration support member comprising a material that is bendable in two axis but not extendible in a third axis.
  Wilcox teaches a multi-panel support structure filled with a plurality of pieces of fill material.  The bottom floor engaging side of the support has two sections joined by a zipper (column 2, line 28) for facilitating introduction of additional fill material.  It would have been obvious to one of ordinary skill in the art to add a zipper, as taught by Wilcox, to the floor engaging surface disclosed by Sobel, since such a modification would extend the life of the seating device by providing a mechanism by which the user can add fill as original fill become compressed overtime.  
Larger teaches using a material that is bendable but not extensible (see column 2, lines 17-20) to form the bottom and side walls of a flexible seating element.  It would have been obvious to one of ordinary skill in the art to use the material taught by Lager to form at least on configuration support member disclosed by Sobel, since such a material enables a flexible element to maintain a certain shape under load and return to a certain shape upon removal of load, thereby creating a flexible element with an outwardly appealing shape, as opposed to a messier unrestrained shape.

Claims 3-9 is rejected under pre-AIA  35 U.S.C. 103(a) as being anticipated by Sobel et al. (6,209,962) in view of Larger (6,334,227).  .  With respect to claim 3, Sobel et al. discloses a frameless furniture assembly (100) adapted to be converted between an unfilled configured and a filled configuration, comprising: an outer liner (118) having an inner surface (unlabeled) and an outer surface (unlabeled); a plurality of pieces of fill material (30), wherein the plurality of pieces of fill material are retained within the outer liner; at least one configuration support member (120)(128)(140)(160) associated with the inner surface of the outer liner, wherein the outer liner is substantially air permeable (see column 5, lines 50-51).  With respect to claim 4, the frameless furniture assembly comprises a chair adapted to support a human in a seated position.  With respect to claim 5, the frameless chair comprises a seat member (108).  With respect to claim 6, the frameless chair comprises a back support member (unlabeled, through which seams (170) and (188) extend).  With respect to claim 7, the frameless chair comprises a left side (unlabeled, see Figure 5), a right side (unlabeled, opposite the left side); a back side (114) and a front side (unlabeled, opposite the back side).  With respect to claim 8, the frameless chair comprises a seat member (108), a back support member (unlabeled, through which seems (170) and (188) extend), a floor engaging base member (192), a left side (unlabeled, see Figure 5), a right side (unlabeled, opposite the left side); a back side (114) and a front side (unlabeled, opposite the back side).  With respect to claim 9, wherein at least a portion of the base member (192) is generally air permeable (column 5, lines 50-51).  Sobel discloses all claimed elements with the exception of at least one configuration support member comprising a material that is bendable in two axis but not extendible in a third axis.
Larger teaches using a material that is bendable but not extensible (see column 2, lines 17-20) to form the bottom and side walls of a flexible seating element.  It would have been obvious to one of ordinary skill in the art to use the material taught by Lager to form at least on configuration support member disclosed by Sobel, since such a material enables a flexible element to maintain a certain shape under load and return to a certain shape upon removal of load, thereby creating a flexible element with an outwardly appealing shape, as opposed to a messier unrestrained shape.

Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103a as being obvious over Sobel et al. (6,209,962) in view of Larger (6,334,227), as applied to claim 8 above, and in further view of Nelson (US 2003/0151295).  As disclosed above, Sobel reveals all claimed elements with the exception at least a portion of the floor engaging base member is generally air permeable and the remainder of the frameless chair is generally air impermeable.  Nelson teaches a vessel with a base member made at least partly air permeable by way of an opening (28) wherein the remainder of the chamber is air impermeable.  Such a configuration allows all of the air to be sucked out of the chamber by way of the opening, thereby greatly compressing the contacts for compact shipment.  It would have been obvious to use the air impermeable material as taught by Nelson to form the Sobel chair, since such a material would enable the chair to be compressed for shipment.  With respect to claim 11, using at least 24 swatches to form the seat would have been an obvious matter of design choice based on size of materials available and conformity of the chair and placing a lower limit on the number of swatches does not appear to solve any specific problem.

Allowable Subject Matter
Claims 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
Applicant’s RCE and accompanying amendment to the claims filed on June 30, 2022 has been fully considered.  Applicant’s amendment has overcome the previously recited 112 a rejections set forth in the Final office action mailed from the office on 4/7/2022.  Applicant argues that Sobel requires that the outer liner be non-air permeable (see column 3, lines 41-49).  The Examiner’s rejection, as set forth above, is based on the embodiment of Sobel disclosed in Figures 5-8.  This embodiment includes an outer liner (118) made of a plurality of “air permeable pieces at are assembled by being sewn to each other of by an adhesive to create a chair 100 having the desired configuration” (emphasis added, see column 5, lines 50-54).  The Examiner maintains that Sobel, as modified, discloses Applicant’s invention as set forth in the newly amended claims by requiring an air permeable outer liner in the embodiment shown in Figures 5-8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636